                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                             No. 7:09-CR-37-1H
                             No. 7:18-CV-137-H

LUCAS MARKS LETENDRE,                   )
     Petitioner,                        )
                                        )                   ORDER
        v.
                                        )
UNITED STATES OF AMERICA,               )
     Respondent.                        )



        This matter is before the court on petitioner’s pro se motion

to vacate pursuant to 28 U.S.C. § 2255, [DE #43].             The government

filed a motion to dismiss, [DE #49], to which petitioner responded,

[DE #54].       Petitioner also filed a motion for leave to expand the

record, [DE #46].        The court hereby GRANTS the motion for leave to

expand the record, [DE #46], and considers the contents herein.

This matter is ripe for adjudication.

                                 BACKGROUND

        On June 10, 2009, petitioner pled guilty pursuant to a written

memorandum of plea agreement, to attempt to entice a minor to

engage in illegal sexual activity, in violation of 18 U.S.C.

§§ 2422(b) (Count One); and receipt of child pornography, in

violation of 18 U.S.C. § 2252(a)(2) (Count Two).              On December 9,

2009,     the    court   sentenced    petitioner   to   a    total   term   of

imprisonment of 235 months.          Judgment was entered on December 11,




          Case 7:09-cr-00037-H Document 57 Filed 06/16/20 Page 1 of 5
2009.    Petitioner, through counsel, timely filed a notice of

appeal, and his appeal was dismissed for failure to prosecute on

June 16, 2010.      [DE #41].

     On July 27, 2018, petitioner filed the instant motion to

vacate   pursuant    to   28    U.S.C.   § 2255,       [DE   #43],   arguing   his

appellate counsel failed to file an appeal and “failed to carry

out his request to file a petition for writ [of] certiorari to the

United States Supreme Court in violation of the Sixth Amendment of

the United States Constitution.”             [DE #43 at 4]. 1

                               COURT’S DISCUSSION

     The timeliness of petitioner’s motion is governed by 28 U.S.C.

§ 2255(f).    The pertinent text of 28 U.S.C. § 2255 provides that:

           A 1-year period of limitation shall apply to
           a motion under this section. The limitation
           period shall run from the latest of–

           (1)    the date on which              the    judgment     of
           conviction becomes final;

           (2) the date on which the impediment to making
           a motion created by governmental action in
           violation of the Constitution or laws of the
           United States is removed, if the movant was
           prevented from making a motion by such
           governmental action;

           (3) the date on which the right asserted was
           initially recognized by the Supreme Court, if
           that right has been newly recognized by the


1 On June 11, 2018, petitioner also filed a motion to recall mandate arguing
his appellate counsel failed to file a petition for writ of certiorari to the
United States Supreme Court as requested by petitioner, and this motion was
denied on June 12, 2018. [No. 09-5205 DE #21 and #22].

                                         2

         Case 7:09-cr-00037-H Document 57 Filed 06/16/20 Page 2 of 5
             Supreme   Court    and   made   retroactively
             applicable to cases on collateral review; or

             (4)   the date on which the facts supporting
             the claim or claims presented could have been
             discovered through the exercise of diligence.

28 U.S.C. § 2255(f)(1)-(4).

        Petitioner’s judgment was entered on December 11, 2009.             [DE

#29].     Petitioner, through counsel, timely filed an appeal.              [DE

#30].     The Fourth Circuit Court of Appeals judgment, dismissing

his appeal, was entered on June 16, 2010.           [DE #41].     Therefore,

petitioner’s judgment became final when the 90-day period for

filing a petition for a writ of certiorari expired following entry

of the judgment of the Fourth Circuit Court of Appeals.                 Clay v.

United States, 537 U.S. 522, 532 (2003); Supreme Court Rule 13(1).

The court notes petitioner’s § 2255 motion was not filed until

July 27, 2018, more than six years after the judgment became final.

Therefore, petitioner’s motion is untimely pursuant to 28 U.S.C.

§ 2255(f)(1).

        Petitioner argues his motion to vacate is timely under 28

U.S.C. § 2255(f)(4), as it was filed within one year of his

discovering on June 5, 2018 that his attorney had not filed a

notice of appeal or a petition for a writ of certiorari.            [DE #43-

1 at 2 and DE #54 at 3-4].         However, petitioner has not alleged

facts to support his argument that he did not discover this until

June 5, 2018.     A notice of appeal was timely filed on December 18,


                                      3

          Case 7:09-cr-00037-H Document 57 Filed 06/16/20 Page 3 of 5
2009.    [DE #30].    In his motion to vacate, petitioner stated “June

16, 2010, a letter was sent to me at jail notifying me that my

appeal had been dismissed by the Fourth Circuit.”                 [DE #43-1 at

2].     Therefore, petitioner’s argument for timeliness pursuant to

28 U.S.C. § 2255(f)(4) is without merit.

      Finding petitioner has not demonstrated timeliness under 28

U.S.C.    §   2255(f)(1),(2),(3),     or     (4),     petitioner’s     motion   is

untimely.

                                 CONCLUSION

      For     the   foregoing   reasons,      the     government’s     motion   to

dismiss, [DE #49], is GRANTED.          Petitioner’s motion to expand the

record, [DE #46], is GRANTED.        Petitioner’s motion to vacate, [DE

#43], is DISMISSED.         Petitioner’s request for an evidentiary

hearing and appointment of counsel are DENIED.                   The clerk is

directed to close this case.

      A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                   28

U.S.C. § 2253(c)(2).         A petitioner satisfies this standard by

demonstrating       that   reasonable       jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         A reasonable jurist would not find

                                        4

          Case 7:09-cr-00037-H Document 57 Filed 06/16/20 Page 4 of 5
this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 16th day of June 2020.



                           ___________________________________
                           Malcolm J. Howard
                           Senior United States District Judge
At Greenville, NC
#35




                                   5

       Case 7:09-cr-00037-H Document 57 Filed 06/16/20 Page 5 of 5
